Senators Root, Foster and Lott
delivered opinions in which they concurred with the supreme court in holding that the check for $1000 was not negotiable, and that the drawer was discharged from liability upon the other check by reason of injurious laches on the part of the holder. But they said nothing as to the point upon which the justices of the supreme court differed in opinion.(a)
On the question being put, “ Shall this judgment be reversed Í” all the members of the court present who heard the argument, nineteen in number, voted in favor of affirming.
Judgment affirmed.

 On this point, atid particularly as to the general doctrine advanced by Mr. Justice Cowen in Harker v. Anderson, (21 Wend. 372,) see Kemble v. Mills, (1 Mann. Grang. 757;) Matter of Ephraim, Brown, (2 Story’s Rep. 502; 6 Law Reporter, 508, S. C.;) Story On Prom. Notes, pp. 615, 616, § 489, note (4); id. pp. 624, 628 to 631, §§ 492, 496 to 498, and the notes.